                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TRAVIS DELANEY WILLIAMS,

                       Plaintiff,

               v.                                              Case No. 19-C-1159

ZACHARY ELLEFSON, et al.,

                       Defendants.


                                              ORDER


       Plaintiff Travis Delaney Williams, who is representing himself, is proceeding on claims

that Defendants violated his constitutional rights. Last week, the court granted Williams’ motion

to extend the discovery deadline. This week, Williams moves “to stay the summary judgment

deadlines until[] the “covid 19’ pandemic is over.” ECF No. 43. Williams explains that inmates

and staff are practicing social distancing, and, as a result, staff will no longer bring him the laptop

he needs to view videos of the incidents at issue in this case. Williams asserts that he cannot

prepare his summary judgment materials without viewing the videos.

       The court will deny Williams’ motion. His request is premature; it is too early to tell how

long the current restrictions will remain in place. Discovery is set to close on August 7, 2020.

The court will extend the dispositive motion deadline to September 8, 2020. If, as those deadlines

approach, the current restrictions remain in place, Williams may renew his request to adjust the

deadlines.

         THEREFORE, IT IS ORDERED that Williams’ motion to stay summary judgment

deadlines (ECF No. 43) is DENIED.
      IT IS FURTHER ORDERED that the dispositive motion deadline is EXTENDED to

September 8, 2020.

      Dated at Green Bay, Wisconsin this 24th day of March, 2020.

                                                s/ William C. Griesbach
                                                William C. Griesbach, District Judge
                                                United States District Court




                                            2
